Citation Nr: 1812639	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for the service-connected low back strain (lumbar spine disability), in excess of 20 percent for the period from December 14, 2004 to July 7, 2009, and in excess of 40 percent from July 7, 2009.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1959 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the RO in Winston-Salem, North Carolina, which granted a higher 20 percent rating for the lumbar spine disability from December 14, 2004 (date of increased rating claim).  A June 2011 rating decision granted a higher 40 percent disability rating from July 6, 2009, thus creating a "staged" rating for different periods.  Although higher disability ratings have been assigned for the lumbar spine disability for parts of the rating period on appeal, as reflected in the September 2005 and June 2011 rating decisions, the lumbar spine rating issue remains in appellate status because the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at an April 2009 Decision Review Officer (DRO) hearing.  The hearing transcript has been associated with the claims file.  

In May 2010 and June 2012, the Board remanded the case for additional development.  In March 2016, the Board denied a higher rating than 20 percent for the lumbar spine disability for the period from December 14, 2004 to July 7, 2009, and a disability rating in excess of 40 percent for the period from July 7, 2009.  The Veteran appealed the March 2016 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2017 memorandum decision, the Court vacated and remanded the March 2016 Board decision to the extent that it denied a disability rating in excess of 20 percent for the lumbar spine disability for the period from December 14, 2004 to July 7, 2009, and in excess of 40 percent for the period from July 7, 2009.  

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the increased rating issue on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

In the May 2017 memorandum decision, the Court held that the March 2016 Board decision did not adequately explain why the Veteran's functional loss did not warrant a higher schedular or extraschedular rating, and erred in relying on medical examinations that did not address the extent of the lumbar spine during a flare-up.  The May 2017 Court decision noted that the Board failed to explain why the Veteran's lay statements were inconsistent with the factors set out in 38 C.F.R. §§ 4.40 and 4.45 (2017), did not address the 38 C.F.R. §§ 4.40 and 4.45 factors in the context of the relevant Diagnostic Code, and did not explain whether the evidence was the equivalent of a higher disability rating, or whether it was necessary to obtain a medical examination that addressed these factors.  

The May 2017 Court decision also held that the Board failed to address whether the Veteran's lay statements as to the severity of his condition warranted a referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2017).  

Finally, the May 2017 Court decision noted that, although the March 2016 Board decision observed that several medical examinations noted that the Veteran had flare-ups of the lumbar spine disability, the Board did not address whether the circumstances required an examination to be given during a flare-up.

In October 2017, the Board remanded this matter, in pertinent part, to obtain a VA examination and medical opinion regarding whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  In the October 2017 VA examination report, the VA examiner assessed daily flare-ups, noted that the examination was not being conducted during a flare-up, and assessed that additional limitation of function due to flare-ups could not be determined without resorting to mere speculation as the examination was not being performed after repeated use over time or during a flare-up.  

As noted by the October 2017 Board remand, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that examiners have to offer opinions with respect to the additional limitation of motion during flare-ups based on estimates derived from information procured from relevant sources, including a veteran's lay statements.  The Court explained that an examiner must do all that reasonably could be done in order to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court held in Sharp that the VA examination was inadequate because the examiner, although acknowledging that the veteran in that case was not suffering from a flare-up at the time of the examination, failed to ascertain adequate information such as frequency, duration, characteristics, severity, or functional loss regarding flare-ups in order to provide the requested opinion.  

In this case, the medical opinion offered by the October 2017 VA examiner is inadequate because the VA examiner did not provide sufficient rationale in accordance with Sharp.  That is, the mere fact that the Veteran was not experiencing a flare-up at the time of the October 2017 VA examination is insufficient rationale as to whether additional limitation of function due to flare-ups could be determined (as specifically noted by the October 2017 Board remand).  

In addition, the October 2017 VA examiner did not address whether the lumbar spine disability resulted in forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, for the period from December 14, 2004 to July 7, 2009, as specifically requested by the October 2017 Board remand.  Further, the October 2017 VA examiner did not address whether the lumbar spine disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine for the period from July 7, 2009, an opinion also requested by the October 2017 Board remand.  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the above reasons, the Board finds that another remand for a new VA examination and VA medical opinions is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  Expedited handling is requested.)

1.  Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected lumbar spine disability.  If feasible, the examination should be scheduled during a flare-up of the lumbar spine disability.

The VA examiner should report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.  Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should put forth best efforts in estimating the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss based on all information procured from relevant sources, including the Veteran's lay statements.  Specifically, the examiner is requested to provide the following opinions: 

A.  Based on the evidence of record for the period from December 14, 2004 to July 7, 2009, and after considering any additional limits on functional ability on repeated use or during flare-ups, did the lumbar spine disability result in forward flexion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine? 

B.  Based on the current examination, as well as the evidence of record for the period from to July 7, 2009, and after considering any additional limits on functional ability on repeated use or during flare-ups, does the lumbar spine disability result in unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine? 

2.  Thereafter, the AOJ should readjudicate the lumbar rating issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

